UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6684



MARVIN HOOKER, JR.,

                                               Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (7:02-cv-00213-BR)


Submitted:   August 31, 2006             Decided:   September 19, 2006


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvin Hooker, Jr., Appellant Pro Se.     Stephen Aubrey West,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Marvin Hooker, Jr. appeals the district court’s orders

denying his Fed. R. Civ. P. 59(e) motion to alter or amend the Fed.

R. Civ. P. 60(b) motion to reopen his civil forfeiture case.

Finding no reversible error, we affirm.

          We review the denial of motions for reconsideration for

abuse of discretion.       See United States v. Holland, 214 F.3d 523,

527 (4th Cir. 2000) (describing standard of review for Rule 60(b));

Brown v. French, 147 F.3d 307, 310 (4th Cir. 1998) (describing

standard of review for Rule 59(e)).         A district court abuses its

discretion    when   the   court   fails   or   refuses   to   exercise   its

discretion or when the court's exercise of discretion is flawed by

an erroneous legal or factual premise.          See James v. Jacobson, 6

F.3d 233, 239 (4th Cir. 1993).

          Because Hooker’s Rule 60(b) and Rule 59(e) motions merely

reasserted allegations previously raised, we find that the district

court did not abuse its discretion in denying the motions.                See

Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th

Cir. 1998) (recognizing three grounds for amending an earlier

judgment under Rule 59(e):          (1) to accommodate an intervening

change in controlling law; (2) to account for new evidence not

available at trial; or (3) to correct a clear error of law or

prevent manifest injustice); United States v. Williams, 674 F.2d

310, 312-13 (4th Cir. 1982) (noting when motion is nothing more


                                   - 2 -
than a request that district court change its mind, it is not

authorized by Rule 60(b)).

           Accordingly, we affirm the orders of the district court.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -